Citation Nr: 1504365	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  06-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right ankle and left knee disabilities.

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected right ankle and left knee disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to July 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs Regional Office (RO).  In June 2009, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

This case was previously before the Board in August 2009, December 2011, December 2013, and June 2014, when it was remanded for additional development.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

In the June 2014 remand, the Board directed that the Veteran be provided a VA examination by an examiner different from any of his previous VA examiners to determine the etiology of his current low back and neck disabilities.  A review of the July 2014 VA examination reports shows that the VA examination was provided by the same examiner who conducted the 2009 VA examination and the examiner simply restated the 2009 opinion, which the Board had already determined was inadequate.  

Therefore, the Board finds that the development conducted does not comply with the directives of the June 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand is unfortunately necessary before a decision can be made in the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor examiner DIFFERENT from any of the previous VA examiners to determine the etiology of any low back and neck disability.  The examiner must review the claims file and must note that review in the report.  The examiner must specifically acknowledge the Veteran's lay statements regarding the symptoms of his disabilities since service.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should provide the following opinions:

(a) It is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability is etiologically related to the Veteran's active service?  

(b) It is at least as likely as not (50 percent or greater probability) that any currently diagnosed neck disability is etiologically related to the Veteran's active service?  

(c) Is it at least as likely as not (50 percent or greater probability) that any low back disability was caused by service-connected right ankle or left knee disabilities?

(d) Is it at least as likely as not (50 percent or greater probability) that any neck disability was caused by service-connected right ankle or left knee disabilities?

(e) Is it at least as likely as not (50 percent or greater probability) that any low back disability was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected right ankle or left knee disabilities?

(e) Is it at least as likely as not (50 percent or greater probability) that any neck disability was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected right ankle or left knee disabilities?

2.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

